                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.539 Page 1 of 11




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        ALAN E. SWERDLOW, SB# 130341
                      2   E-Mail: Alan.Swerdlow@lewisbrisbois.com
                        333 Bush Street, Suite 1100
                      3 San Francisco, California 94104-2872
                        Telephone: 415.362.2580
                      4 Facsimile: 415.434.0882
                      5 Attorneys for PLAINTIFF & COUNTERDEFENDANT
                        HANOVER INSURANCE COMPANY d/b/a CITIZENS
                      6 INSURANCE COMPANY OF AMERICA
                      7
                      8                     UNITED STATES DISTRICT COURT
                      9                   SOUTHERN DISTRICT OF CALIFORNIA
                     10
                     11 CITIZENS INSURANCE COMPANY             Case No. 3:20-cv-01075-MMA-AGS
                        OF AMERICA,
                     12
                                  Plaintiff,
                     13                                        ANSWER TO COUNTERCLAIM
                              vs.
                     14
                        CHIEF DIGITAL ADVISORS;
                     15 CATHY PARKES d/b/a LEVEL UP
                        RN; and ASSESSMENT
                     16 TECHNOLOGIES INSTITUTE,
                        L.L.C.,
                     17
                                  Defendants.
                     18
                     19 CHIEF DIGITAL ADVISORS, LLC
                        d/b/a Level Up RN and CATHY
                     20 PARKES,
                     21             Counterclaimants,
                     22       vs.
                     23 THE HANOVER INSURANCE
                        GROUP, INC. d/b/a CITIZENS             Judge: Michael M. Anello
                     24 INSURANCE COMPANY OF                   Magistrate: Hon. Andrew G. Schopler
                        AMERICA,
                     25
                                 Counterdefendant.             Action Filed:        June 12, 2020
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD                                                                       Case No. 3:20-cv-01075-MMA-AGS
& SMITH LLP
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.540 Page 2 of 11




                      1                         ANSWER TO COUNTERCLAIM
                      2                      PARTIES, JURISDICTION AND VENUE
                      3    1. In answer to Paragraph 1 of the Counterclaim, Counterdefendant is without
                      4       sufficient knowledge or information to form a belief as to these allegations
                      5       and on that basis deny each of the allegations contained therein.
                      6    2. In answer to Paragraph 2 of the Counterclaim, Counterdefendant is without
                      7       sufficient knowledge or information to form a belief as to these allegations
                      8       and on that basis deny each of the allegations contained therein.
                      9    3. In answer to Paragraph 3 of the Counterclaim, Counterdefendant admits these
                     10       allegations.
                     11    4. In answer to Paragraph 4 of the Counterclaim, Counterdefendant admits these
                     12       allegations.
                     13    5. In answer to Paragraph 5 of the Counterclaim, Counterdefendant admits these
                     14       allegations.
                     15    6. In answer to Paragraph 6 of the Counterclaim, Counterdefendant does not
                     16       dispute that this Court has supplemental jurisdiction over these claims.
                     17    7. In answer to Paragraph 6 of the Counterclaim, Counterdefendant does not
                     18       dispute that this venue is proper.
                     19                               GENERAL ALLEGATIONS
                     20                                        The Insureds
                     21    8. In answer to Paragraph 8 of the Counterclaim, Counterdefendant is without
                     22       sufficient knowledge or information to form a belief as to these allegations
                     23       and on that basis deny each of the allegations contained therein.
                     24    9. In answer to Paragraph 9 of the Counterclaim, Counterdefendant is without
                     25       sufficient knowledge or information to form a belief as to these allegations
                     26       and on that basis deny each of the allegations contained therein.
                     27    10. In answer to Paragraph 10 of the Counterclaim, Counterdefendant is without

LEWIS                28       sufficient knowledge or information to form a belief as to these allegations
BRISBOIS
BISGAARD
& SMITH LLP                                                        2              Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.541 Page 3 of 11




                      1       and on that basis deny each of the allegations contained therein.
                      2    11. In answer to Paragraph 11 of the Counterclaim, Counterdefendant is without
                      3       sufficient knowledge or information to form a belief as to these allegations
                      4       and on that basis deny each of the allegations contained therein.
                      5    12. In answer to Paragraph 9 of the Counterclaim, Counterdefendant is without
                      6       sufficient knowledge or information to form a belief as to these allegations
                      7       and on that basis deny each of the allegations contained therein.
                      8                                       The Policy
                      9    13. In answer to Paragraph 13 of the Counterclaim, Counterdefendant admits
                     10       these allegations.
                     11    14. In answer to Paragraph 14 of the Counterclaim, Counterdefendant admits
                     12       these allegations.
                     13    15. In answer to Paragraph 15 of the Counterclaim, Counterdefendant admits that
                     14       IOA was involved in the procurement of insurance.
                     15    16. In answer to Paragraph 16 of the Counterclaim, Counterdefendant is without
                     16       sufficient knowledge or information to form a belief as to these allegations
                     17       and on that basis deny each of the allegations contained therein.
                     18    17. In answer to Paragraph 17 of the Counterclaim, Counterdefendant is without
                     19       sufficient knowledge or information to form a belief as to these allegations
                     20       and on that basis deny each of the allegations contained therein, other than the
                     21       allegation that an application for insurance was submitted.
                     22    18. In answer to Paragraph 18 of the Counterclaim, Counterdefendant admits
                     23       these allegations.
                     24    19. In answer to Paragraph 19 of the Counterclaim, Counterdefendant admits
                     25       these allegations.
                     26    20. In answer to Paragraph 20 of the Counterclaim, Counterdefendant admits that
                     27       subject to the complete terms and conditions of the policy, Counterdefendant

LEWIS                28       admit Paragraph 20 generally describe the duties imposed by the Policy.
BRISBOIS
BISGAARD
& SMITH LLP                                                       3               Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.542 Page 4 of 11




                      1    21. In answer to Paragraph 21 of the Counterclaim, Counterdefendant admits
                      2       these this is language contained in the Policy.
                      3    22. In answer to Paragraph 22 of the Counterclaim, Counterdefendant admits
                      4       these this is language contained in the Policy.
                      5    23. In answer to Paragraph 23 of the Counterclaim, Counterdefendant admits
                      6       these allegations.
                      7    24. In answer to Paragraph 24 of the Counterclaim, Counterdefendant admits
                      8       these allegations.
                      9    25. In answer to Paragraph 25 of the Counterclaim, Counterdefendant denies
                     10       these allegations as such allegations contain a legal conclusion.
                     11    26. In answer to Paragraph 26 of the Counterclaim, Counterdefendant denies
                     12       these allegations as such allegations contain a legal conclusion.
                     13    27. In answer to Paragraph 27 of the Counterclaim, Counterdefendant denies
                     14       these allegations.
                     15        The Tender of the Underlying Action and HANOVER/CICA’s Response
                     16    28. In answer to Paragraph 28 of the Counterclaim, Counterdefendant admits this
                     17       allegation.
                     18    29. In answer to Paragraph 29 of the Counterclaim, Counterdefendant admits that
                     19       the tender was acknowledged, however, denies the allegations to the extent
                     20       that the allegations misrepresent the contents of the correspondence.
                     21    30. In answer to Paragraph 30 of the Counterclaim, Counterdefendant admits that
                     22       a correspondence was made, however, denies the allegations to the extent that
                     23       the allegations misrepresent the contents of the correspondence.
                     24    31. In answer to Paragraph 31 of the Counterclaim, Counterdefendant admits that
                     25       a correspondence was made, however, denies the allegations to the extent that
                     26       the allegations misrepresent the contents of the correspondence.
                     27    32. In answer to Paragraph 32 of the Counterclaim, Counterdefendant admits that

LEWIS                28       a correspondence was made, however, denies the allegations to the extent that
BRISBOIS
BISGAARD
& SMITH LLP                                                       4                Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.543 Page 5 of 11




                      1       the allegations misrepresent the contents of the correspondence.
                      2    33. In answer to Paragraph 33 of the Counterclaim, Counterdefendant denies
                      3       these allegations as such allegations contain a legal conclusion.
                      4                          The Right to Independent Counsel
                      5    34. In answer to Paragraph 34 of the Counterclaim, Counterdefendant denies
                      6       these allegations as such allegations contain a legal conclusion.
                      7    35. In answer to Paragraph 35 of the Counterclaim, Counterdefendant admits that
                      8       a correspondence was made, however, denies the allegations to the extent that
                      9       the allegations misrepresent the contents of the correspondence..
                     10    36. In answer to Paragraph 36 of the Counterclaim, Counterdefendant admits that
                     11       a correspondence was made, however, denies the allegations to the extent that
                     12       the allegations misrepresent the contents of the correspondence.
                     13    37. In answer to Paragraph 37 of the Counterclaim, Counterdefendant admits that
                     14       a correspondence was made, however, denies the allegations to the extent that
                     15       the allegations misrepresent the contents of the correspondence.
                     16    38. In answer to Paragraph 38 of the Counterclaim, Counterdefendant admits that
                     17       a correspondence was made, however, denies the allegations to the extent that
                     18       the allegations misrepresent the contents of the correspondence.
                     19    39. In answer to Paragraph 39 of the Counterclaim, Counterdefendant admits that
                     20       a correspondence was made, however, denies the allegations to the extent that
                     21       the allegations misrepresent the contents of the correspondence.
                     22    40. In answer to Paragraph 40 of the Counterclaim, Counterdefendant admits to
                     23       making a coverage decision (reservation of rights); however,
                     24       Counterdefendant denies the categorization of such decision and
                     25       Counterdefendant denies the remaining allegations in Paragraph 40.
                     26    41. In answer to Paragraph 41 of the Counterclaim, Counterdefendant is without
                     27       sufficient knowledge or information to form a belief as to these allegations

LEWIS                28       and on that basis deny each of the allegations contained therein.
BRISBOIS
BISGAARD
& SMITH LLP                                                       5                Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.544 Page 6 of 11




                      1       Counterdefendent denies the allegations to the extent that such allegations
                      2       imply that the panel counsel has a conflict of interest.
                      3    42. In answer to Paragraph 42 of the Counterclaim, Counterdefendant denies
                      4       these allegations as such allegations contain a legal conclusion.
                      5    43. In answer to Paragraph 43 of the Counterclaim, Counterdefendant denies
                      6       these allegations as such allegations contain a legal conclusion.
                      7                             FIRST CLAIM FOR RELIEF
                      8                     Declaratory Relief Regarding Duty to Defend
                      9    44. In answer to Paragraph 44 of the Counterclaim, Counterdefendant
                     10       incorporates its answers to Paragraphs 1-43.
                     11    45. In answer to Paragraph 45 of the Counterclaim, Counterdefendant admits to
                     12       this description of the controversy between the parties.
                     13    46. In answer to Paragraph 46 of the Counterclaim, Counterdefendant denies
                     14       such contention.
                     15    47. In answer to Paragraph 47 of the Counterclaim, Counterdefendant admits that
                     16       the Insured seek such declaration.
                     17    48. In answer to Paragraph 48 of the Counterclaim, Counterdefendant admits that
                     18       such declaratory judgment is necessary.
                     19    49. In answer to Paragraph 49 of the Counterclaim, Counterdefendant admits that
                     20       such declaratory judgment would resolve a controversy between the parties.
                     21                           SECOND CLAIM FOR RELIEF
                     22                   Declaratory Relief Regarding Duty to Indemnify
                     23    50. In answer to Paragraph 50 of the Counterclaim, Counterdefendant
                     24       incorporates its answers to Paragraphs 1-49.
                     25    51. In answer to Paragraph 51 of the Counterclaim, Counterdefendant admits to
                     26       this description of the controversy between the parties.
                     27    52. In answer to Paragraph 52 of the Counterclaim, Counterdefendant denies

LEWIS                28       such contention.
BRISBOIS
BISGAARD
& SMITH LLP                                                        6                Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.545 Page 7 of 11




                      1    53. In answer to Paragraph 53 of the Counterclaim, Counterdefendant admits that
                      2       the Counterclaimants seek such declaration.
                      3    54. In answer to Paragraph 54 of the Counterclaim, Counterdefendant admits that
                      4       such declaratory judgment is necessary.
                      5    55. In answer to Paragraph 55 of the Counterclaim, Counterdefendant admits that
                      6       such declaratory judgment would resolve a controversy between the parties.
                      7                            THIRD CLAIM FOR RELIEF
                      8            Declaratory Relief Regarding CICA’s Lack of Entitlement to
                      9                        Reimbursement of Defense Costs Paid
                     10    56. In answer to Paragraph 56 of the Counterclaim, Counterdefendant
                     11       incorporates its answers to Paragraphs 1-55.
                     12    57. In answer to Paragraph 57 of the Counterclaim, Counterdefendant admits to
                     13       this description of the controversy between the parties.
                     14    58. In answer to Paragraph 58 of the Counterclaim, Counterdefendant denies
                     15       such contentions, except the last contention that Counterdefendant has a right
                     16       to reimbursement.
                     17    59. In answer to Paragraph 59 of the Counterclaim, Counterdefendant admits that
                     18       the Counterclaimants seek such declaration.
                     19    60. In answer to Paragraph 60 of the Counterclaim, Counterdefendant admits that
                     20       such declaratory judgment is necessary.
                     21    61. In answer to Paragraph 61 of the Counterclaim, Counterdefendant admits that
                     22       such declaratory judgment would resolve a controversy between the parties.
                     23                           FOURTH CLAIM FOR RELIEF
                     24                 Declaratory Relief Regarding Independent Counsel
                     25    62. In answer to Paragraph 62 of the Counterclaim, Counterdefendant
                     26       incorporates its answers to Paragraphs 1-61.
                     27    63. In answer to Paragraph 63 of the Counterclaim, Counterdefendant admits to

LEWIS                28       this description of the controversy between the parties.
BRISBOIS
BISGAARD
& SMITH LLP                                                       7               Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.546 Page 8 of 11




                      1    64. In answer to Paragraph 64 of the Counterclaim, Counterdefendant admits that
                      2       Counterclaimants seek such declaration, however Counterdefendant denies
                      3       that it breached its duty to defend.
                      4    65. In answer to Paragraph 65 of the Counterclaim, Counterdefendant admits that
                      5       such declaratory judgment is necessary.
                      6    66. In answer to Paragraph 66 of the Counterclaim, Counterdefendant admits that
                      7       such declaratory judgment would resolve a controversy between the parties.
                      8                             FIFTH CLAIM FOR RELIEF
                      9        Breach of Contract (Duty to Defend Through Independent Counsel)
                     10    67. In answer to Paragraph 67 of the Counterclaim, Counterdefendant
                     11       incorporates its answers to Paragraphs 1-66.
                     12    68. In answer to Paragraph 68 of the Counterclaim, Counterdefendant denies the
                     13       allegations as such allegations involves legal conclusions.
                     14    69. In answer to Paragraph 69 of the Counterclaim, Counterdefendant is without
                     15       sufficient knowledge or information to form a belief as to these allegations
                     16       and on that basis deny each of the allegations contained therein.
                     17    70. In answer to Paragraph 70 of the Counterclaim, Counterdefendant admits
                     18       acknowledges that this paragraph generally describes duties of insurers.
                     19    71. In answer to Paragraph 71 of the Counterclaim, Counterdefendant denies the
                     20       allegations, including to the extent that the allegations call for legal
                     21       conclusions.
                     22    72. In answer to Paragraph 72 of the Counterclaim, Counterdefendant denies the
                     23       allegations, including to the extent that the allegations call for legal
                     24       conclusions.
                     25                             SIXTH CLAIM FOR RELIEF
                     26        Tortious Breach of Implied Covenant of Good Faith and Fair Dealing
                     27    73. In answer to Paragraph 73 of the Counterclaim, Counterdefendant

LEWIS                28       incorporates its answers to Paragraphs 1-72.
BRISBOIS
BISGAARD
& SMITH LLP                                                          8               Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.547 Page 9 of 11




                      1     74. In answer to Paragraph 74 of the Counterclaim, Counterdefendant denies the
                      2        allegations as such allegations involves legal conclusions.
                      3     75. In answer to Paragraph 75 of the Counterclaim, Counterdefendant deny each
                      4        of the allegations contained therein.
                      5                                AFFIRMATIVE DEFENSES
                      6        Counterdefendant asserts the affirmative defenses set forth below. By
                      7 pleading these affirmative defenses, Counterdefendant does not intend to alter the
                      8 burden of proof and/or burden of persuasion that otherwise exists with respect to
                      9 any issues in this action. All affirmative defenses are pled in the alternative and do
                     10 not constitute an admission of coverage or liability or an admission
                     11 Counterclaimants are entitled to any relief whatsoever.
                     12        FIRST AFFIRMATIVE DEFENSE
                     13        The Counterclaims fail to state a claim as to Counterdefendant upon which
                     14 relief can be granted.
                     15        SECOND AFFIRMATIVE DEFENSE
                     16        The exclusions in the Policy bars coverage for the claim at issue in this action.
                     17        THIRD AFFIRMATIVE DEFENSE
                     18        The Counterclaims are or may be barred by the doctrines of waiver, estoppel,
                     19 laches, or unclean hands.
                     20        FOURTH AFFIRMATIVE DEFENSE
                     21        The Counterclaims are barred or limited to the extent that Counterclaimants
                     22 have failed to mitigate their damages.
                     23        FIFTH AFFIRMATIVE DEFENSE
                     24        The Counterclaims are barred or limited to the extent by The Genuine Dispute
                     25 Doctrine.
                     26        SIXTH AFFIRMATIVE DEFENSE
                     27        Counterclaims request for Brandt Fees are barred because no benefits due

LEWIS                28 under the Policy were withheld.
BRISBOIS
BISGAARD
& SMITH LLP                                                         9               Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.548 Page 10 of 11




                      1        SEVENTH AFFIRMATIVE DEFENSE
                      2        The Counterclaims demands for Punitive Damages are barred pursuant to
                      3 sections 3294 and 3345 of the California Civil Code, violates Defendant's right
                      4 to procedural and substantive due process under the Fourteenth Amendment of
                      5 the United States Constitution, and the Constitution of the State of California
                      6        EIGHTH AFFIRMATIVE DEFENSE
                      7        The Counterclaims demands for Punitive Damages are barred to the extent
                      8 that it seeks punitive or exemplary damages pursuant to sections 3294 and 3345
                      9 of the California Civil Code, because such claims violate Counterdefendant's
                     10 rights to protection from "excessive fines" as provided in the Eighth Amendment
                     11 of the United States Constitution and Article I, Section 17, of the Constitution of
                     12 the State of California, and violates Defendant's rights to substantive due process
                     13 as provided in the Fifth and Fourteenth Amendments of the United States
                     14 Constitution and the Constitution of the State of California.
                     15        NINTH AFFIRMATIVE DEFENSE
                     16        The Counterclaims are barred because Cathy Parkes d/b/a/ is not an insured
                     17 under the Policy.
                     18        TENTH AFFIRMATIVE DEFENSE
                     19        The Counterclaims are barred because no coverage is afforded for the loss
                     20 under the Policy.
                     21        ELEVENTH AFFIRMATIVE DEFENSE
                     22        Counterdefendant reserves the right to interpose any and all defenses
                     23 available to it under the Policy and/or any law which may be applicable to this
                     24 action as they become available or apparent, or as they may be established during
                     25 discovery and by the evidence in this case. Counterdefendant reserves the right to
                     26 amend the foregoing Answer and Affirmative Defenses.
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP                                                       10              Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
                   Case 3:20-cv-01075-MMA-AGS Document 34 Filed 12/08/20 PageID.549 Page 11 of 11




                      1 DATED: December 8, 2020          LEWIS BRISBOIS BISGAARD & SMITH LLP
                      2
                      3
                                                         By:         /s/ Alan. E. Swerdlow
                      4
                                                               ALAN E. SWERDLOW
                      5                                        Attorneys for PLAINTIFF &
                      6                                        COUNTERDEFENDANT CITIZENS
                                                               INSURANCE COMPANY OF AMERICA
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

LEWIS                28
BRISBOIS
BISGAARD
& SMITH LLP                                                    11           Case No. 3:20-cv-01075-MMA-AGS
ATTORNEYS AT LAW
